Exhibit 23.1Consent of PLS, CPA, a Professional Corporation, Certified Public Accountants PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt June 25, 2014 To Whom It May Concern: We hereby consent to the use in this Registration Statement on Amendment No. 1 to Form S-1/A of our report dated January 31, 2014, with respect to the consolidated financial statements of Recursos Queliz, Inc.included in Amendment No. 1 to form S-1/A for the period ended August 31, 2013. We also consent to the references to us under the headings “Experts” in such Registration Statement. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111 -1-
